United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Summerville, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1661
Issued: February 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 17, 2016 appellant, through counsel, filed a timely appeal from July 1 and 25,
2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of these cases.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The July 2, 2016 decision is in reference to a June 18, 2014 claim for a May 8, 2014 injury, adjudicated by
OWCP under File No. xxxxxx360. The July 25, 2016 decision is in reference to an August 6, 2014 claim for a
June 18, 2014 injury, adjudicated by OWCP under File No. xxxxxx120.

ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an injury
causally related to a May 8, 2014 employment incident; and (2) whether appellant met her
burden of proof to establish an injury causally related to a June 18, 2014 employment incident.
On appeal counsel asserts that the July 1 and 25, 2016 decisions are contrary to fact and
law.
FACTUAL HISTORY
On June 18, 2014 appellant, then a 55-year-old rural letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her right knee and right shoulder on May 8, 2014
when she jammed on brakes of her postal vehicle to stop suddenly while delivering mail. A
South Carolina Department of Motor Vehicles report indicates that she was involved in a
collision on May 8, 2014 and states that she did not contribute to the collision. The report is
unsigned. OWCP adjudicated this claim under File No. xxxxxx360.
In support of File No. xxxxxx360, appellant submitted a June 18, 2014 treatment note in
which Dr. Nancy Lembo, an osteopath Board-certified in physical medicine and rehabilitation,
noted appellant’s complaint of sharp right knee pain caused by a motor vehicle accident when
she slammed on her brakes. She also noted that her knee pain had been aggravated by a
subsequent fall at work that day when her knee buckled. Dr. Lembo noted moderate effusion,
medial joint line tenderness, and pain with flexion on examination of the right knee. She
diagnosed right knee pain and effusion.
Under File No. xxxxxx360, by letter dated June 23, 2014, OWCP informed appellant of
the evidence needed to support her claim. Dr. Lembo completed duty status reports (Form CA17) on June 18 and 25, 2014 in which she advised that appellant could not work due to her right
shoulder and right knee pain. In a July 14, 2014 treatment note, she noted appellant’s complaint
of right shoulder and right knee pain. Dr. Lembo indicated that appellant used crutches which
increased right shoulder pain. Examination of the right knee demonstrated mild effusion and
medial joint line tenderness with laxity of the medial collateral ligament (MCL) and pain with
flexion. Right shoulder examination demonstrated pain over the biceps tendon. On a duty status
report dated July 14, 2014, Dr. Lembo diagnosed right knee pain, joint effusion, MCL sprain,
and right shoulder biceps tendinitis. She advised that appellant could not work.
The employing establishment controverted the claim adjudicated under File No.
xxxxxx360. In correspondence dated June 10 and 25, 2016, it noted that appellant did not report
hitting her knee or any injury to her knee or shoulder until six weeks after the motor vehicle
accident. The employing establishment also noted that she continued to work full duty until
June 18, 2014 when her physician placed her off work.
By decision dated July 29, 2014, OWCP denied the File No. xxxxxx360 claim, finding
that, although appellant established that an incident occurred as alleged, the medical evidence of
record was insufficient to establish that the employment incident had caused an injury or medical

2

condition. Appellant, through counsel, timely requested a hearing with a representative of
OWCP’s Branch of Hearings and Review from the July 29, 2014 decision.
On August 6, 2014 appellant filed a second traumatic injury claim (Form CA-1), alleging
that on June 18, 2014 she fell backward at the employing establishment, and injured her right
shoulder and right knee. In an attached statement, she indicated that, as she was casing mail, she
stepped back and fell, hitting her right shoulder and right knee, and that a coworker helped her
get up. Appellant indicated that another coworker heard her fall. This claim was adjudicated by
OWCP under File No. xxxxxx120.
The employing establishment challenged the August 6, 2014 claim. In correspondence
dated August 14, 2014, health and resource management specialist with the employing
establishment referenced the July 29, 2014 denial of appellant’s claim in File No. xxxxxx360.
The specialist indicated that on June 18, 2014, although there were other carriers near appellant
sorting mail, no one saw her fall as they just saw her sitting on the floor.
Under File No. xxxxxx120, by letter dated August 20, 2014, OWCP informed appellant
of the evidence needed to support the claim. In a decision dated September 22, 2014, under File
No. xxxxxx120, it denied the claim, as she failed to submit sufficient evidence to support that the
injury and/or event occurred as alleged. On October 10, 2014 appellant, through counsel,
requested a hearing with a representative of OWCP’s Branch of Hearings and Review.
Appellant submitted additional medical evidence from Dr. Lembo. Under File No.
xxxxxx120, she submitted duplicates of the June 18, 2014 treatment note and duty status report,
the July 14, 2014 treatment note, and an August 11, 2014 duty status report advising that she
could not work due to a right knee medial meniscus tear and right shoulder pain. In a June 25,
2014 treatment note, Dr. Lembo noted that appellant’s right knee continued to be painful and that
her right shoulder was also hurting. She diagnosed right knee pain, joint effusion, and MCL
sprain, and right shoulder biceps tendinitis. An August 8, 2014 magnetic resonance imaging
(MRI) scan of the right knee showed mild-to-moderate osteoarthrosis, moderate chondromalacia
in the medial compartment, and a tear of the posterior horn of the medial meniscus. In treatment
notes dated August 12 and September 9, 2014, Dr. Lembo noted that appellant had MRI scans of
the right knee and right shoulder. She described examination findings and additionally
diagnosed right knee medial meniscus tear.
On October 1, 2014 Dr. Lembo submitted a “certification of health care provider” form
for approval of leave under the Family and Medical Leave Act (FMLA). She indicated that
appellant could only perform sedentary work and was unable to drive a mail truck, based on MRI
scan knee findings of a meniscal injury, and a right shoulder impairment that prevented lifting or
repetitive use. Dr. Lembo advised that surgery was contemplated.
A hearing regarding File No. xxxxxx360 (May 8, 2014 injury claim) was held on
March 24, 2015. Counsel discussed previous claims that had been accepted for left shoulder and
knee and low back injuries. Appellant testified that she had recently moved from South Carolina
to Virginia. She related that, following the May 8, 2014 motor vehicle accident, an employing
establishment supervisor and police came to the accident scene. Appellant indicated that she

3

went to see a “Dr. Brown” who referred her to Dr. Lembo. Counsel indicated that he would try
to obtain reports from Dr. Brown. The record was left open for 30 days.
Copious medical evidence was submitted following the March 24, 2015 hearing which
predated either 2014 injury. Also submitted was an operative report dated November 13, 2015,
noting that Dr. John M. Graham, Board-certified in orthopedic surgery and orthopedic sports
medicine, performed arthroscopic repair of a partial anterior cruciate ligament tear.
By decision dated May 6, 2015, issued under File No. xxxxxx360, an OWCP hearing
representative affirmed the July 29, 2014 decision. She found that the medical evidence of
record was insufficient to establish that diagnosed conditions were caused by the accepted
incident of May 8, 2014.
A hearing regarding File No. xxxxxx120 (June 18, 2014 injury) was held on
May 6, 2015. Appellant testified that on June 18, 2014 she stumbled backward as she was casing
mail and fell, jolting her arm and wrenching her knee. She testified that two coworkers helped
her up and that she reported the incident to her supervisor. Appellant stated that she sat for a
while and then went to see Dr. Lembo. She discussed the May 8, 2014 motor vehicle accident
and stated that she had no previous right knee problems. Appellant indicated that she had moved
to Virginia and in January 2015 underwent surgery on the right knee. The hearing representative
advised her of the evidence necessary to support her claim, and the record was held open for 30
days.
Following the May 6, 2015 hearing, on June 10, 2015, a health and resource management
specialist with the employing establishment submitted comments regarding the hearing. He
advised that coworkers were asked to comment regarding the claimed fall on June 18, 2014, but
nobody had witnessed the fall. In a June 3, 2015 statement, a coworker, advised that he did not
recall the date, but remembered seeing appellant holding her knee, so he had helped her to a
stool.
By decision dated July 24, 2015, issued under File No. xxxxxx120, an OWCP hearing
representative affirmed the September 22, 2014 decision as modified. She found the evidence of
record sufficient to establish that the claimed June 18, 2014 incident occurred as alleged, but that
the medical evidence was insufficient to establish that the diagnosed conditions were caused by
the accepted incident.
On January 8, 2016 appellant, through counsel, requested reconsideration of the May 6,
2015 decision, issued under File No. xxxxxx360 (May 8, 2014 claimed injury) and submitted
additional evidence. Dr. Michael A. Kavanagh, a Board-certified orthopedic surgeon, advised
that he had been treating her since December 29, 2014 for injuries to her right knee and right
shoulder sustained in a May 8, 2014 motor vehicle accident. In an initial December 29, 2014
note, he advised that appellant struck another vehicle on May 8, 2014 at which time she
wrenched her right knee and right shoulder. Physical examination of the right knee
demonstrated no effusion with good extension and flexion, and tenderness at the medial joint line
and peripatellar region. Drawer and Lachman’s tests were negative. Examination of the right
shoulder demonstrated tenderness of the lateral deltoid and biceps sheath with positive speed test
and impingement sign. Dr. Kavanagh noted his review of an August 8, 2014 right knee MRI

4

scan that showed a medial meniscus tear and mild-to-moderate arthritis, and that a right shoulder
MRI scan showed damage to the rotator cuff and labrum. He diagnosed internal derangement,
meniscal, early osteoarthritis, and chondromalacia of the right knee, and rotator cuff
labral/biceps dysfunction of the right shoulder. Arthroscopic surgery for the right knee was
scheduled for January 14, 2015.
In treatment notes beginning January 16, 2015, Dr. Kavanagh described appellant’s
follow-up care. He also described her complaint of radiating neck and right shoulder pain with
limited shoulder range of motion. On May 11, 2015 Dr. Kavanagh advised that an upper
extremity electrodiagnostic study was scheduled. On June 9, 16 and 23, 2015 he noted injecting
appellant’s right knee. On June 25, 2015 Dr. Kavanagh advised that a June 19, 2015 MRI scan
of the right shoulder demonstrated a rotator cuff tear, and arthroscopic surgery was scheduled for
July 15, 2015. He subsequently described follow up regarding the right shoulder. On October 1,
2015 Dr. Kavanagh advised that appellant’s shoulder was improving, and that she had right knee
effusion. On November 9, 2015 he advised that she had significant pain and dysfunction of the
right shoulder and pain and swelling of the right knee, which impacted her ability to walk.
In a merit decision dated February 18, 2016, issued under File No. xxxxxx360 (May 8,
2014 injury), OWCP denied modification of the prior decision because the record did not contain
a medical opinion that sufficiently explained how or why the current diagnoses were due to the
May 8, 2014 employment incident.
By letter dated March 25, 2016, received by OWCP on March 28, 2016, counsel
informed OWCP claims examiner that he was not properly notified of the February 18, 2016
decision. On April 5, 2016 OWCP reissued the February 18, 2016 decision with proper notice to
counsel.
On April 21, 2016 appellant, through counsel, requested reconsideration of the April 5,
2016 decision regarding File No. xxxxxx360 and the July 21, 2015 decision regarding File No.
xxxxxx120. In support of both requests, he submitted an unsigned April 4, 2016 treatment note
in which Dr. Kavanagh related:
“[Appellant] comes in for follow up of the right shoulder and right knee. They
both continue to give her trouble. These injuries all are a direct result of the
[motor vehicle accident] [appellant] sustained while working. The accident was
on [May 8, 2014]. [Appellant] struck another vehicle. She injured her right
shoulder and injured her right knee. [Appellant] hit the knee and it was most
likely on the dashboard, but was definitely struck by something inside the car.
This is what caused the direct problems with the right knee. [Appellant] hit her
right shoulder and wrenched it. This is what is giving her trouble with the
shoulder. It began on [May 8, 2014]. These are all a direct result of the [workers’
compensation] injury.”
In a July 1, 2016 decision, issued under File No. xxxxxx360 (May 8, 2014 injury),
OWCP denied modification of its prior decisions. It noted that, in his April 4, 2016 report,
Dr. Kavanagh did not provide a full history of the motor vehicle accident of May 8, 2014 or

5

provide a sufficient level of medical reasoning as to how her right knee and right shoulder
injuries resulted from the accident.
In a July 25, 2016 decision, issued under File No. xxxxxx120 (June 18, 2014 injury),
OWCP denied modification of its prior decisions. It noted that Dr. Kavanagh did not refer to the
June 18, 2014 incident at all. Rather, Dr. Kavanagh only discussed the claimed May 8, 2014
injury.
LEGAL PRECEDENT -- ISSUES 1 & 2
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. Regardless of whether the asserted claim involves a
traumatic injury or an occupational disease, an employee must satisfy this burden of proof.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8

4

Gary J. Watling, 52 ECAB 278 (2001).

5

T.H., 59 ECAB 388 (2008).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

ANALYSIS -- ISSUES 1 & 2
It is undisputed that the May 8 and June 18, 2014 employment incidents have been
proven to have occurred as alleged. The Board finds, however, that the medical evidence of
record is insufficient to establish that either of these incidents resulted in an employment injury.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.9 Appellant has failed to submit medical
evidence in support of her claim.
The August 8, 2014 MRI scan of the right knee showed mild-to-moderate osteoarthritis,
moderate chondromalacia in the medical compartment, and a tear of tear posterior horn of the
medial meniscus. However, the report did not provide any opinion as to the cause of any
diagnosed conditions. The Board has long held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.10
The first physician’s report regarding the accepted employment incidents is Dr. Lembo’s
June 18, 2014 treatment note. In this note she reports that appellant reported a history of right
knee pain initially caused by a motor vehicle accident when she slammed on her mail vehicle’s
brakes and an aggravation caused by a fall at work later that same day. She advised that
appellant could not work. Although appellant testified at the March 24, 2015 hearing (under File
No. xxxxxx360) that she saw a “Dr. Brown” following the motor vehicle accident, the record
contains no reports from Dr. Brown. Dr. Lembo also diagnosed shoulder pain beginning in
July 2014 and continued to submit reports through October 1, 2014. At no time, however, did
she specifically discuss a cause of appellant’s diagnosed condition. While Dr. Lembo noted an
aggravation of any injury caused by two incidents, such generalized do not establish causal
relationship because they repeat appellant’s allegations and are unsupported by adequate medical
rationale explaining how the incidents actually caused on aggravated the diagnosed conditions.11
She failed to provide any support that appellant’s injury was caused or aggravated by the two
accepted employment incidents.
Dr. Kavanagh began treating appellant on December 29, 2014 and performed
arthroscopic surgery on appellant’s right knee and right shoulder on January 14 and July 15,
2015 respectively. He did not mention the accepted June 18, 2014 employment incident in any
of his reports. Rather, Dr. Kavanagh merely described his medical and surgical treatment of
appellant’s right knee and right shoulder. On April 4, 2016 he advised that the injuries to her
right shoulder and right knee were a direct result of the May 8, 2014 motor vehicle accident
when she struck another vehicle. Dr. Kavanagh opined that appellant most likely hit her right
9

D.D., Docket No. 13-1517 (issued April 14, 2014).

10

Willie M. Miller, 53 ECAB 697 (2002). The Board also notes that the record supports that appellant underwent
MRI scans of the right shoulder in 2014 and 2015. Reports of these studies, however, are not found in the case
record.
11

K.W., Docket No. 10-0098 (issued September 10, 2010).

7

knee on the dashboard “but was definitely struck by something inside the car,” and that she also
hit her right shoulder, wrenching it. He concluded that her knee and shoulder problems began on
May 8, 2014 and were the result of the accepted employment incidents.
The Board finds that Dr. Kavanagh’s opinion is not sufficiently rationalizes to establish
appellant’s claim.
The Board has long held that medical opinions based upon an incomplete history or
which are speculative or equivocal in nature have little probative value.12 The opinion of a
physician supporting causal relationship must be one of reasonable medical certainty that the
condition for which compensation is claimed is causally related to a claimant’s federal
employment and such relationship must be supported with affirmative evidence, explained by
medical rationale and be based upon a complete and accurate medical and factual background of
the claimant.13 To support causal relationship, the opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.14
The Board finds that the reports of Dr. Kavanagh are speculative as to the specific
mechanism of injury, noting only that appellant had likely hit her right knee on the dashboard.
Moreover, Dr. Kavanagh medical reports are entitled to little probative value as he fails to
provide more than a mere conclusory statement on the issue of causation. A mere conclusory
opinion provided by a physician without the necessary rationale explaining how and why the
incident or work factors were sufficient to result in the diagnosed medical condition is
insufficient to meet a claimant’s burden of proof to establish a claim.15
It was appellant’s burden to establish that a diagnosed condition was causally related to
either the May 8 or June 18, 2014 incident. Appellant submitted insufficient evidence to
establish an injury causally related to these accepted employment incidents.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to a May 8, 2014 or on June 18, 2014.

12

Frank Luis Rembisz, 52 ECAB 147 (2000).

13

A.D., 58 ECAB 149 (2006).

14

Supra note 7.

15

J.D., Docket No. 14-2061 (issued February 27, 2015).

8

ORDER
IT IS HEREBY ORDERED THAT the July 25 and 1, 2016 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: February 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

